Citation Nr: 1721509	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  09-26 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to November 10, 2015, and in excess of 20 percent as of November 10, 2015, for degenerative disc disease of the lumbar spine.

2.  Propriety of the assignment of a separate rating for left leg radiculopathy, evaluated as 10 percent disabling as of March 10, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served in the U.S. Army on active duty from March 2003 to March 2007 with service in Iraq from November 2004 to November 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2008 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board remanded the case in September 2012, May 2015, and July 2016. 

In a January 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's lumbar spine disability to 20 percent effective November 10, 2015.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

By way of procedural history, the Board first remanded the Veteran's claim in September 2012 for a new VA examination.  The Veteran failed to report for this scheduled hearing and there was concern about whether he received notice of the scheduled examination at the correct mailing address.  As explained thoroughly in the May 2015 remand, the Board found it necessary to remand the case again to clarify the Veteran's address and provide him a new opportunity for a VA examination.  That remand specifically directed the AOJ to include the examination scheduling letter in the claim file.  The case was again remanded in July 2016 for a new VA examination that complies with recent requirements set forth in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Although the requirement for the scheduling letter to be included in the claims file was not repeated, the importance of such documentation was clear from the earlier remand.

The AOJ appears to have scheduled the Veteran for an October 2016 VA examination.  The Veteran failed to report for this examination.  During this time period, the Veteran also appears to have changed addresses.  Some documents were sent to the Veteran's Lees Summit address and some were sent to his Independence address.  Further, the two VA electronic systems that contain the Veteran's address each reflect a different address.  In light of this uncertainty about his address, the lack of scheduling letter to verify what address it was sent to, and the importance of a new VA examination that complies with the requirements set forth in Correia, the Board finds that an abundance of caution is warranted and that the case should be remanded again to give the Veteran another opportunity to report for a VA examination.  

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA or private treatment records.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records relating to the eyes from the Kansas City VAMC and any other VA facility identified by the Veteran.  All attempts to obtain these records should be documented in the claims file.  

2.  The AOJ should attempt to obtain a current mailing address and/or contact information for the Veteran, to include by contacting his representative and the United States Postal Service.  The AOJ should also attempt to contact the Veteran at any phone numbers or contact points of record in order to obtain a current mailing address and/or other contact information.  If the AOJ is unable to obtain the Veteran's current contact information, this should be noted in the claims folder and all future correspondence should be sent to the most recent address provided in Independence, MO.

3.  Thereafter, contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his lumbar spine disability with associated left leg radiculopathy.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  

4.  Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected low back disability with associated left leg radiculopathy.  

The Veteran must be notified of the date, time, and location of the examination at his current address.  He should also be informed that if he fails to report for the examination, his claim will be decided based on the evidence of record.

The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

(a) The examiner should describe all symptomatology due to the Veteran's service-connected low back disability, including any associated neurological impairments.  All necessary testing must be performed.  

(b) The examiner must further comment as to whether there is any pain, weakened movement, excess fatigability, or incoordination on movement, and the degree to which any additional range of motion is lost due to any of the following should be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is asked to describe whether pain significantly limits functional ability during flare-ups. All limitation of function must be identified. If there is no pain and/or no limitation of function, such facts must be noted in the report.  

(c) Pursuant to Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  If the Veteran fails to report for his scheduled VA examination, the AOJ must include a copy of the notification letter and any other attempts to reach the Veteran in the claims file for the Board's review.  

6.  After completing the above actions, the Veteran's claim for increased initial ratings for a lumbar spine disability and associated left leg radiculopathy should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




